Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Preliminary Amendment filed 08.03.2020. Accordingly, claims 1-20 have been amended. Therefore, claims 1-20 remain pending in this application.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

4.	Applicant's claim for priority of US Application filed on 12.31.2017 is acknowledged. The Examiner takes the US Application date of 12.31.2017 into consideration. 
Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:



6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: determining, based on driving history information associated with a vehicle in a group of vehicles, one or more geographic environments the vehicle is predicted to visit;

Limitation 2: accessing vending-transaction history information associated with a plurality of items purchased by passengers while being transported by one or more vehicles of the group of vehicles within the one or more geographic environments; 

Limitation 3: selecting one or more of the plurality of items that are predicted to be in demand within the one or more geographic environments;

Limitation 4: sending an instruction to a computing device for adjusting an inventory of an in-vehicle vending apparatus in the vehicle based on the selected one or more items that are predicted to be in demand in the one or more geographic environments.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Determining, based on driving history information associated with a vehicle in a group of vehicles, one or more geographic environments the vehicle is predicted to visit; accessing vending-transaction history information associated with a plurality of items purchased by passengers while being transported by one or more vehicles of the group of vehicles within the one or more geographic environments; selecting one or more of the plurality of items that are predicted to be in demand within the one or more geographic environments; sending an instruction to a computing device for adjusting an inventory of an in-vehicle vending apparatus in the vehicle based on the selected one or more items that are predicted to be in demand in the one or more geographic environments (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Determining, based on driving history information associated with a vehicle in a group of vehicles, one or more geographic environments the vehicle is predicted to visit; accessing vending-transaction history information associated with a plurality of items purchased by passengers while being transported by one or more vehicles of the group of vehicles within the one or more geographic environments; selecting one or more of the plurality of items that are predicted to be in demand within the one or more geographic environments; sending an instruction to a computing device for adjusting an inventory of an in-vehicle vending apparatus in the vehicle based on the selected one or more items that are predicted to be in demand in the one or more geographic environments, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 1, 11, and 16, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computing device for predictive inventory management) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the computing device) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology. The additional elements do not:

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.



Under Step 2A 
Regarding independent claims 1, 11, and 16, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “accessing, determining, selecting, sending”, etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-10, 12-15, and 17-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.



To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,699,258. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention. 

It would have been obvious to one of ordinary skill in the art to use "a computing system”: “receiving a request to initiate a ride session”; “initiating, in response to receiving the request to initiate the ride session”; “determining a respective type of each of one or more items removed from an in-vehicle vending apparatus in the vehicle during the ride session”; “further, associating the respective type of each of the one or more items removed from the in-vehicle vending apparatus with the user account”, for providing various amenities free of charge or for sale to their users, many benefits to travelers by making their trip more comfortable and enjoyable, and as many amenities to their users during their ride. 



Immediate Application
Patent No. 10,699,258
Claim 1. A method comprising, by one or more computing devices: accessing vending-transaction history information associated with a plurality of items purchased by passengers while being transported by one or more vehicles of the group of vehicles within the one or more geographic environments; based on the one or more geographic environments the vehicle is predicted to visit and the vending-transaction history information associated with the one or more geographic environments, selecting one or more of the plurality of items that are predicted to be in demand within the one or more geographic environments; and sending an instruction to a computing device for adjusting an inventory of an in-vehicle vending apparatus in the vehicle based on the selected one or more items that are 
Claim 1. A method comprising, by one or more computing devices: receiving, from a user computing device associated with a user account, a request to initiate a ride session; initiating, in response to receiving the request to initiate the ride session, the ride session between the user account and a vehicle; determining a respective type of each of one or more items removed from an in-vehicle vending apparatus in the vehicle during the ride session; and associating the respective type of each of the one or more items removed from the in-vehicle vending apparatus with the user account.


Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687




















GA/Primary Examiner, Art Unit 3627